Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 17 February 2022 with acknowledgement that this application is a continuation of application 16/509,589 now patent 11,290,453 filed on 12 July 2019.
2.	Claims 1-20 are currently pending.  Claims 1, 5, and 13, are independent claims. 
3.	The IDS submitted on 3 March 2022 has been considered. 
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/.
 The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 
 An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, please refer to - http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
 


5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of application 16/509,589 now patent 11,290,453.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/features of authenticating a client access request to an application exist in the patented application in similar or different names, essentially performing the same tasks.  The table below is a comparison of the pending claims with the patented claims.  The difference between the claim set is that the pending claims contain less details.
PENDING CLAIM 1
PATENTED 11,290,456 CLAIM 1
 A method for authenticating a client node that is requesting access to an application in a digital network, said method comprising: receiving an access request from the client node, said access request associated with a uniform resource identifier (“URI”); 
extracting a target application from the URI; 
determining an authentication protocol that is supported by the target application; 

determining that the authentication protocol requires more information than is provided by a default authentication protocol of the client node; 
determining a set of missing information that is needed to satisfy the authentication protocol; 



generating a series of one or more authentication tests that, in combination, obtain the set of missing information and satisfy the authentication protocol; and executing the series of authentication tests to authenticate the client node vis-à-vis the target application.
 A method for authenticating a client node that is requesting access to an application in a digital network, said method comprising: receiving an access request from the client node, said access request associated with a uniform resource identifier (“URI”); 
extracting a target application from the URI; 
determining, in real-time, an authentication protocol that is supported by the target application; 
determining that a native authentication protocol of the client node is less secure than the authentication protocol; 

determining one or more areas of deficiency of the native authentication protocol that cause the native authentication protocol to be less secure than the authentication protocol; 

generating a series of one or more authentication tests that, in combination, satisfy the authentication protocol and cure the one or more areas of deficiency of the native authentication protocol; and executing the series of authentication tests to authenticate the client node vis-à-vis the target application.


6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Call et al.		U.S. Patent Application Publication  No. 2018/0026943
	Call et al. 		U.S. Patent No. 10,834,050
	Thavasi et al.		U.S. Patent Application Publication  No. 2013/0067547
	Thavasi et al.		U.S. Patent No. 8,832,798
	


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        22 October 2022